hDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant an RCE on 07 September 2021 together with a Reply containing claim amendments and arguments.  
Response to Arguments
Applicant's arguments filed 07 September 2021 have been fully considered but they are not persuasive.
In regards to independent claims 1 and 11, Applicant argues, pages 8-9, that Muramatsu does not disclose or suggest “a first given numbers of frame images separated as a recognition target to the image recognition application and least one of the first given number of frames images separated as a recognition target to the recorder” emphasis in original.  No rationale, logic or citations have been offered to support this assertion.  This argument appears to correspond to the last paragraph added to claim 1 and also to the same language being added to claim 11 in a different location.  In response, the rejection has been revised to fully address this newly added claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The amendment to claim 1 in the 07 September 2021 Reply essentially limits the claimed invention to embodiment 2 in which “the second number of frame images separated as a storage target and at least one of the first given number of frame images separated as a recognition target to the recorder” emphasis added.  
Claim 5, however, is not compatible with the amendment because it defines the multiple frame image separation such that the second given number is calculated by subtracting the first given number from a total number of the multiple frame images captured by the camera.  In other words, the total number of captured frame images are uniquely divided between storage target and recognition target with no leftover frames and with no frames being shared between storage-target frames and recognition-target frames (e.g. of Z total frames, separated into X target frames and Y recognition target frames and such that Z = X + Y with no leftover frames and no sharing of frames).  The claim 1 amendment no longer uniquely divides the captured frame images but instead includes at least one of the first given number in the second given number; as such, claim 5 is inconsistent with amended claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 2010/0157060).
Claim 1
In regards to claim 1, Muramatsu discloses a camera system mountable on a vehicle, the camera system being connected to a recorder for making a record of frame images {Figs. 1a, 1b illustrate more than just a camera system that is merely “mountable” and requiring only the ability to be mounted on a vehicle.  Indeed, these figures show a camera actually mounted on a vehicle 1.  For “recorder” see the Video Album (low or hi image quality) and/or Drive Recorder in Figs. 2, 8(b) and the citations and explanations below}, comprising:
a camera to capture multiple frame images of an outside of the vehicle in a given cycle {cameras 2, 3 and 6 of Figs. 1a and 1b capture images of an outside of vehicle 1.  As to multiple frames, the video generated by the cameras 2, 3 and 6 has multiple frames in a given cycle as illustrated by Fig. 6 and explained in paragraph [0048]}; and

	a recognition processor to conduct a recognition process of recognizing objects or signs appearing outside the vehicle in a given imaging range covered by the camera;
{See Fig. 3 illustrating a plurality of image processors 16A-16M and Applications 151-15N that separate the multiple image frames (output from the image pickup device 6) and are implemented within device controller 13 per paragraph [0040].  As shown in Fig. 2, these Applications 151-15N include a Video Album application in which color correction image processing function is performed; a Lane Deviation Alarm in which lane image recognition is applied and Collision Avoidance in which lane image recognition as well as object/vehicle detection and recognition are performed.  See also paragraphs [0033], [0038]-[0041].  

    PNG
    media_image1.png
    716
    751
    media_image1.png
    Greyscale


The Video Album (low or hi image quality) and/or Drive Recorder correspond to the “recorder” that stores the “second given number of frame images as the storage target”.  The Intruding Vehicle Alarm, Lane Keeping Assistance, Lane Deviation Alarm and/or Collision Avoidance application(s) corresponds to the recognition processor the receives separated (first given number of frame images) images as a recognition target.  

    PNG
    media_image2.png
    670
    904
    media_image2.png
    Greyscale

Furthermore, Fig. 2 confirms that the separated frame images are scheduled to be sent to a) a Lane Deviation Alarm in which lane recognition processing is performed (aka “recognition processor to conduct a recognition process of recognizing objects or signs appearing outside the vehicle and receives a “first given number of frames as a recognition target”) and b) a Drive Recorder application in which image compression and data integration is performed (aka a recorder storing a second given number of frames images as a  “storage target”).  Fig. 2 also shows that separate images may be sent to each application (see the differing image qualities).  These Applications/processors 151-15N also include a Video Album application in which color correction image processing function is performed; a Lane Deviation Alarm in which lane image recognition is applied and Collision Avoidance in which lane image recognition as well as object/vehicle detection and recognition are performed.  See also paragraphs [0033], [0038]-[0041].  The Video Album (low or hi image quality) and/or Drive Recorder correspond to recorder storing the storage target.  The Intruding Vehicle Alarm, Lane Keeping Assistance, Lane Deviation Alarm and/or Collision Avoidance correspond(s) to the recognition processor storing the recognition target.
Fig. 8(b) is another helpful illustration of the disclosed separation of multiple frame image concept because it includes Applications that closely correspond to the claimed storage target and recognition target.

    PNG
    media_image3.png
    400
    691
    media_image3.png
    Greyscale

Fig. 8b further illustrates separation of the multiple, source frames F0, F1, F2, F3, F4 and F5 intro respective first and second given numbers of frame images as “recognition target” and “storage target”.  More specifically: see Fig. 8b, paragraph [0051]- [0052] in which frames F0-F5 are separated into (1) a first number of frames (F0 and F3, images 1 and 2) for lane deviation/recognition and (2) a second number of frames (F1, image 3} for storage by drive recorder 302.  Note also the configurability of the image processing applications illustrated in Figs. 11-14 and 16 and described in the corresponding paragraphs of disclosure such as [0058]-[0068].  
	wherein the image processor separately outputs:
		the first given number of frame images separated as a recognition target to the recognition processor; and
		the second number of frame images separated as a storage target and at least one of the first given number of frame images separated as a recognition target to the recorder
{see Fig. 3 and explanation above.  Fig. 6, 8a, 8b, 9a, 9b, 10a, and 10b further illustrate separation of the multiple, source frames F0, F1, F2, F3, F4 and F5 intro respective first and second given numbers of frame images as “recognition target” for recognition processor and “storage target” for a recorder.  See, for example, Fig. 8b, paragraph [0051]- [0052] in which frames F0-F5 are separated into (1) a first number of frames (F0 and F3, images 1 and 2) for lane deviation/recognition and (2) a second number of frames (F1, image 3} for storage by drive recorder 302.  Note also the configurability of the image processing applications illustrated in Figs. 11-14 and 16 and described in the corresponding paragraphs of disclosure such as [0058]-[0068].  
Further in regards to “wherein the image processor separately outputs…the second number of frame images separated as a storage target and at least one of the first given number of frame images separated as a recognition target to the recorder” note that the corresponding disclosure on page 10, line 32—page 11, line 9 of the instant application the multiple frame images captured during one cycle are output as storage and recognition targets “so that these frame images pare partially commonly used as a recognition and storage target”.  Likewise, Muramatsu’s separation of image frames from one cycle are separated for concurrent use by multiple applications.  See Fig. 11 in which applications/processors such as, for example, Driver Recorder 302 and Lane Deviation 310 are assigned to a common Group 1 which “enables optimum scheduling, and hence, efficient use of the image pickup device 6 as per [0058].  See also Figs. 12-15, [0059], [0063]-[0065], [0069]-[0071].}.
.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu as applied to claims 1 and 2 above, and further in view of Ohbuchi (US 2011/0317030) and Gutta  (US 20090175536 A1).
Claim 3
In regards to claim 3, Muramatsu discloses wherein the image processor applies {As further detailed above, the Intruding Vehicle Alarm, Lane Keeping Assistance, Lane Deviation Alarm and/or Collision Avoidance applications correspond(s) to the recognition target because each involves some type of recognition as per paragraphs [0033], [0038]-[0041].  Further and as shown by Fig. 2, each such application (e.g. Collision Avoidance) has associated image processing function(s)},
wherein the image processor generates the second given number of frame images of the storage target by applying {As further detailed above, The Video Album (low or hi image quality) and/or Drive Recorder correspond to the storage target because each involves some type of frame storage as per paragraph [0053].  Further and as shown by Fig. 2, each application (e.g. Video Album) has associated image processing function(s) which are described in paragraph [0038] as including image (color) correction which is a concept closely related to color conversion}.
Although Muramatsu discloses a variety of image processing functions that may be configurably defined for each type of application (storage-based or recognition-based applications) as per Figs. 2 and particularly, Figs. 11-14 and 16 and described in the corresponding paragraphs of disclosure such as [0058]-[0068], Muramatsu is not relied upon to disclose that image correction is applied to the first given number of frame images of the recognition target or that color conversion is applied to the second given number of frames of the storage target.
Ohbuchi is analogous reference because it is from the same field of endeavor by employing video cameras mounted on a vehicle (paragraph [0058]) and performing both image processing (103) and recognition (105).  Ohbuchi also teaches that applying gamma correction to images/frames for a recognition target/application is conventional.  See Fig. 1 and paragraph [0028] particularly signal processing section 103 and recognition section 105 that receives images/frames that have been subject to image correction (gamma correction).
Gutta is analogous art because it solves a similar problem of color space conversion for video storage.  Gutta teaches that color conversion is applied to the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Muramatsu’s variety of image processing functions that may be configurably defined for each type of application (storage-based or recognition-based applications) to include 1) applying conventional image correction (gamma correction) that to images/frames for a recognition target/application as taught by Obuchi because such image correction improves image quality for recognition and/or because doing so merely combines prior art elements according to known methods to yield predictable results and 2) applying conventional color conversion to the first given number of frame images of the recognition target already subjected to the image correction before outputting the second given number of frames of the storage target as taught by Gutta because it permits the conversion of standard ISO RGB data from a camera to be converted to a rendered color space for archiving as motivated by Gutta in [0022]. 


Claim 4
See above rejection of claim 3 which includes citations to the gamma correction specified for the image correction in this claim.
Claims 6-8 (Non-elected, Withdrawn)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu as applied to claim 1 above, and further in view of Marcellin (US 20180070024 A1).
Claim 9
In regards to claim 9, Muramatsu discloses wherein the camera captures the framed images at a frame rate of {see Fig. 2 Camera Control which includes fast/slow shuttering control for the camera but does not mention highly conventional camera frame rates of 10 to 60 fps},
wherein the camera system outputs each of the frame images of the recognition target and the frame images of the storage target at a {Muramatsu is concerned with processing rate as shown in the Rate column in Fig. 2 and as per paragraph [0033].  See also paragraph [0049] which employs DMA transfer to transfer the images which is a faster way to transfer images that skips/does not load the CPU during the transfer process thus indicating that high performance processing and transfer are within the disclosure of Muramatsu.  Note also the indefinite nature of the claim as discussed in the 112(b) rejection above.} 
	Marcellin is an example showing that the claimed camera’s image capturing frame rate is highly conventional.  See paragraph [0004] referring to “industry-defined sampling rates or frequencies” including 24, 30 and 50 frames per second. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Muramatsu’s camera system to capture the framed images at 
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Muramatsu wherein the camera system outputs the frame images of the recognition target and the frame images of the storage target at a transfer rate of 0.5 to 10 gigabyte per second because Muramatsu is clearly concerned with fast processing by parallel processing frames using plural image processors 16A-16M and Applications 151-15N as well as fast DMA memory transfers facilitating speedier throughput.  Moreover, achieving a particular output speed is considered obvious because it is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2145.05(II)(A). 



10 and 11 are is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu as applied to claim 1 above, and further in view of Nix (US 2017-0113664A1).
Claim 10
Although Muramatsu discloses the camera system of claim 1, Muramatsu is not relied upon to disclose the event recording system of claim 10.
Nix is a highly analogous system from the same field of endeavor by providing driver assistance to a driver of a vehicle using cameras mounted to a vehicle (see abstract, Fig. 2 and cites below) and image processing capabilities that include recognition (see machine vision cameras 417 in paragraphs [0070]-[0072] and [0106] which identifies objects}.
Nix also teaches an event recording system comprising:
a camera system {machine vision cameras 417, Fig. 3.  See also cameras in Fig. 2 which are part of the sensors};
a vehicle controller to perform recognition of the frame image of the recognition target and control the vehicle in accordance with a result of the recognition {vehicle control system 230 shown in Fig. 2 and described in paragraphs [0041]-[0042], [0076]-[0078]};
a sensor to detect a behavior of the vehicle {see the sensors in Fig. 3  detecting vehicle speed, acceleration steering angle, brake deployment, etc in [0034], [0037]};
a communicator to communicate with external equipment and obtain external data from the external equipment one of when the sensor detects an event related to a {see extra-vehicle communication module 224 and external device interface 212 in Fig. 2.  See also event detector 114 that applies surprising event ruleset 112 to obtain external data such as map data, weather conditions per paragraphs [0040]-[0041] in order to determine a context of the driver, vehicle, and environment and perform an action based on the context (e.g., altering operation of an ADAS system).  Further, the extra-vehicle communication module 224 may retrieve other vehicle data to determine a surprising event using vehicle-vehicle data transfer and/or vehicle-to-infrastructure data transfer as per paragraphs [0035], [0063] and in response to event trigger 536 in paragraph [0095].  See also paragraph [0060]-[0063] in which rare events may be identified and categorized (stored) using data snapshots that include sensor data.  Triggers include both internal own vehicle per [0096] and events occurring on other vehicles per paragraph [0097]}.
the external data including at least one of pre-event data and post event data, the pre-event data representing phenomena existing prior to occurrence of the event, the post event data representing phenomena existing after occurrence of the event {see citations for the recorder below}, and
a recorder to make a record of the events, the frame images of the storage target, and the external data while associating the events, the frame images of the storage target, and the external data with each other {Storage device 208.  In particular, see the event data buffer 346 in paragraphs [0064]-[0065] in which external data before and/or after the event is compiled by event data file generator 348/538 and as per paragraph [0096] the data includes video (frame images of the storage target) and associated the frame images, events and the external data (data received from the BUS which includes internal data such as speed, steering angle and external data such as map, position, weather data as per above).  See also Tables 2 and 3}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Muramatsu’s camera system to include an event recording system having the limitations of claim 10 as taught by Nix because doing so permits a more robust testing and analysis system for Advanced Driver Assistances (ADAS) systems as motivated by Nix in paragraphs [0004]-[0006] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.  
Claim 11
The rejection of claim 10 above applies mutatis mutandis to the corresponding limitations of claim 11.  Indeed, claim 11 is merely a method claim version of apparatus claim 10 with nearly identical language except for minor, non-substantive adaptations to change claim formats from system to method.  Moreover, the citations above include methodologies.  As to obtaining and separating “all of the multiple frame images” in claim 11, see above particularly Figs. 6, 8a, and 8b.

Allowable Subject Matter
Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the 35 USC 112(b) rejection above.
The following is an examiner’s statement of reasons for allowability:
Muramatsu is the closest prior art.  Although Muramatsu’s image processors 16A-16M and Applications 151-15N separate the multiple image frames (from the image pickup device 6) into storage-target and recognition target frames corresponding to the storage and recognition-type of applications and configurably define for each type of application (storage-based or recognition-based applications) what type of image processing is performed, claim 5 further distinguishes over Muramatsu by defining the multiple frame image separation such that the second given number is calculated by subtracting the first given number from a total number of the multiple frame images captured by the camera.  In other words, the total number of captured frame images are uniquely divided between storage target and recognition target with no leftover frames and with no frames being shared between storage-target frames and recognition-target frames (e.g. of Z total frames, separated into X target frames and Y recognition target frames and such that Z = X + Y with no leftover frames and no sharing of frames).  Figs. 6, 8a, 8b, 9a, 9b, 10a, and 10b further illustrate separation of the multiple, source frames F0, F1, F2, F3, F4 and F5 into respective first and second given numbers of frame images as “recognition target” and “storage target” but in each instance there are unprocessed (leftover) frames or sharing of frames between targets that do not meet the limitations of claim 5.  Furthermore, none of the other prior art of record, taken alone 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffberg  (US-2012-0017232) discloses the temporary storage medium may be independent of the pattern recognition system. Thus, there may actually be two data streams: the first serving as the desired signal to be stored, and the second to the pattern recognition system. This system is advantageous because is allows a broadcast quality temporary storage, which may be analog in nature, to be separate from the digital signal processing and pattern recognition stage, which need only retain significant information for the pattern recognition, and therefore may be highly compressed, and devoid of various types of information which are irrelevant or of little importance to the pattern recognition functions.  See paragraph [0153].
Lee US 20110032432 A1 discloses a process in which, after doing image recognition, calculates available storage space and resizes images for storage.  See Fig. 9 and paragraphs [0083]-[0084].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486